MEMORANDUM OPINION
No. 04-06-00406-CV
IN THE INTEREST OF B.B.G. a/k/a J.M.G., a Child
From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2006-PA-00905
Honorable Michael P. Peden, Judge Presiding



PER CURIAM


Sitting: Sarah B. Duncan , Justice
  Karen Angelini , Justice
  Sandee Bryan Marion , Justice


Delivered and Filed: July 26, 2006


DISMISSED
 On May 15, 2006, Jeanette Marie Gonzales filed a notice of appeal from the trial court's termination order. On June 19,
2006, the Bexar County District Clerk filed a notice stating the clerk's record would not be filed because Gonzales had not
paid or made arrangements to pay the clerk's fee to prepare the record and is not entitled to appeal without paying the fee.
On June 26, 2006, we ordered Gonzales to provide written proof to this court on or before July 6, 2006, that either (1) the
clerk's fee has been paid or arrangements had been made to pay the clerk's fee; or (2) she is entitled to appeal without paying
the clerk's fee. We cautioned Gonzales that if she failed to respond within the time provided, her appeal would be dismissed
for want of prosecution. SeeTex. R. App. P. 37.3(b). Gonzales has not filed a response. 
 We therefore order this appeal dismissed for want of prosecution. Appellant Jeanette Marie Gonzales shall bear the costs
of this appeal. We further grant appellee's motion to accelerate issuance of the mandate and order the clerk of this court to
immediately issue the mandate. See Tex. R. App. P. 18.1(c).


       PER CURIAM